 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PABLO MELENDEZ-CASTILLO,                           No. 2:19-cv-0122-EFB P
12                         Petitioner,
13            v.                                         ORDER
14    KIRSTJEN NIELSEN, et al.,
15                         Respondents.
16

17           Petitioner proceeds without counsel and seeks a writ of habeas corpus pursuant to 28

18   U.S.C. § 2241. He seeks leave to proceed in forma pauperis and the appointment of counsel.

19           Examination of the in forma pauperis affidavit reveals that petitioner is unable to afford

20   the costs of suit. Accordingly, the request for leave to proceed in forma pauperis is granted. See

21   28 U.S.C. § 1915(a).

22           A judge “entertaining an application for a writ of habeas corpus shall forthwith award the

23   writ or issue an order directing the respondent to show cause why the writ should not be granted,

24   unless it appears from the application that the applicant or person detained is not entitled thereto.”

25   28 U.S.C. § 2243. It is not apparent from the face of the application that the petitioner is not

26   entitled to relief.

27           There currently exists no absolute right to appointment of counsel in habeas proceedings.

28   See Nevius v. Sumner, 105 F.3d 453, 460 (9th Cir. 1996). The court may appoint counsel at any
                                                        1
 1   stage of the proceedings “if the interests of justice so require.” See 18 U.S.C. § 3006A; see also,
 2   Rule 8(c), Rules Governing § 2254 Cases. The court does not find that the interests of justice
 3   would be served by the appointment of counsel at this stage of the proceedings.
 4          Accordingly, IT IS HEREBY ORDERED that:
 5          1. Petitioner’s request to proceed in forma pauperis (ECF No. 2) is granted.
 6          2. Petitioner’s request for the appointment of counsel (ECF No. 3) is denied without
 7              prejudice.
 8          3. Respondent shall file an answer or a motion in response to petitioner’s application
 9              within 30 days from the date of this order. Any response shall be accompanied by any
10              and all transcripts or other documents relevant to the determination of the issues
11              presented in the application.
12          4. Petitioner’s reply, if any, shall be filed and served within 30 days of service of an
13              answer;
14          5. If the response to petitioner’s application is a motion, petitioner’s opposition or
15              statement of non-opposition shall be filed and served within 30 days of service of the
16              motion, and respondents’ reply, if any, shall be filed within 14 days thereafter.
17   DATED: January 24, 2019.
18

19

20

21

22

23

24

25

26

27

28
                                                       2
